One Post Office Square Boston, MA 02109 [GRAPHIC OMITTED: PUTNAM INVESTMENTS LOGO] June 23, 2017 Putnam Funds One Post Office Square Boston, Massachusetts 02109 Ladies and Gentlemen: Putnam Investment Management, LLC (“ PIM ”) hereby contractually agrees, as of the date hereof, with respect to the funds specified below, to waive fees and reimburse certain expenses in the manner provided below: 1. Other expenses. a. PIM agrees to waive fees and/or reimburse expenses of each open-end fund listed on Schedule A and each variable trust fund listed on Schedule B to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses (including borrowing costs, i.e. , short selling and lines of credit costs), extraordinary expenses, acquired fund fees and expenses, and payments under the fund’s investor servicing contract, the fund’s investment management contract (including any applicable performance-based upward or downward adjustment to a fund’s base management fee), and the fund’s distribution plans, to an annual (measured on a fiscal year basis) rate of 0.20% of the fund’s average net assets. This contractual waiver will remain in effect for a fund through the expiration of one year following the effective date of the next annual update of the fund’s registration statement. b. PIM agrees to waive fees and/or reimburse expenses of Putnam Dynamic Asset Allocation Equity Fund to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses (including borrowing costs, i.e. , short selling and lines of credit costs), extraordinary expenses, acquired fund fees and expenses, and payments under the fund’s investor servicing contract, the fund’s investment management contract, and the fund’s distribution plans, to an annual (measured on a fiscal year basis) rate of 0.02% of the fund’s average net assets. This contractual waiver will remain in effect through the expiration of the one-year period following the effective date of the next annual update of the fund’s registration statement. - 1 - 2. Fund-specific expense limitations. a. As set forth in the table below, PIM agrees to waive fees and/or reimburse expenses of each fund set forth below to the extent that the total annual fund operating expenses for the fund exclusive of payments under the fund’s distribution plans, any applicable performance-based upward or downward adjustment to the fund’s base management fee, brokerage, interest, taxes, investment-related expenses (including borrowing costs, i.e. , short selling and lines of credit costs), extraordinary expenses, and acquired fund fees and expenses –would exceed the specified rate through the specified date, which is the expiration of the one-year period following the effective date of the next annual update of each fund’s registration statement: Fund Proposed Expiration Contractual Limitation on Total Fund Operating Expenses Putnam Emerging Markets Income Fund 1.00% March 30, 2019 Putnam Global Dividend Fund 1.15% March 30, 2019 Putnam Intermediate-Term Municipal Income 0.60% March 30, 2019 Fund Putnam Low Volatility Equity Fund 0.95% Nov. 30, 2018 Putnam Short-Term Municipal Income Fund 0.35% March 30, 2019 Putnam Mortgage Opportunities Fund 0.05% * Sept. 30, 2018 Putnam Mortgage Opportunities Fund 0.47% † Sept. 30, 2018 Putnam VT Absolute Return 500 Fund 0.90% April 30, 2019 b. As set forth in the table below, PIM agrees to waive fees and/or reimburse expenses of each fund set forth below to the extent that the total annual fund operating expenses for the fund – exclusive of payments under the fund’s distribution plans, payments under the fund’s investor servicing contract, any applicable performance-based upward or downward adjustment to the fund’s base management fee, brokerage, interest, taxes, investment-related expenses (including borrowing costs, i.e. , short selling and lines of credit costs), extraordinary expenses, and acquired fund fees and expenses – would exceed the specified rate through the specified date, which is the expiration of the one-year period following the effective date of the next annual update of each fund’s registration statement: * With respect to Putnam Mortgage Opportunities Fund, the 0.05% expense limitation applies to the total fund operating expenses excluding payments under the management contract; brokerage; interest; taxes; investment-related expenses; extraordinary expenses; and acquired fund fees and expenses. † With respect to Putnam Mortgage Opportunities Fund, effective April 1, 2017, the 0.47% expense limitation applies to the total annual fund operating expenses excluding brokerage; interest; taxes; investment-related expenses; (including borrowing costs, i.e. , short selling and lines of credit costs); extraordinary expenses; and acquired fund fees and expenses. - 2 - Fund Proposed Expiration Contractual Limitation on Total Fund Operating Expenses Putnam Absolute Return 500 Fund 0.77% Feb. 28, 2019 Putnam Absolute Return 700 Fund 0.97% Feb. 28, 2019 Putnam Dynamic Risk Allocation Fund 0.70% Sept. 30, 2018 Putnam Short Duration Income Fund 0.24% Nov. 30, 2018 1. Putnam Short Term Investment Fund . PIM agrees to waive the contractual management fee of 0.25% for Putnam Short Term Investment Fund through November 30, 2018, the expiration of the one-year period following the effective date of the next annual update of the fund’s registration statement. 2. Fund of Funds. PIM agrees to reimburse the Putnam fund-of-funds specified below for all other expenses – exclusive of payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses (and in the case of Putnam Retirement Income Fund Lifestyle 1 and the Putnam RetirementReady ® Funds, payments under the fund’s investor servicing contract) – through the dates indicated below, which, with the exception of Putnam RetirementReady® 2060 Fund, equate to the expiration of the one-year period following the effective date of the next annual update of each fund’s registration statement. Fund Expiration Putnam Global Sector Fund Feb. 28, 2019 Putnam Retirement Income Fund Lifestyle 1 Nov. 30, 2018 Putnam RetirementReady® Funds* Nov. 30, 2018 * The expense limitation for Putnam RetirementReady® 2060 Fund expires on Nov. 30, 2027. Effective June 23, 2017, this contractual undertaking supersedes any prior contractual expense limitation provisions between PIM and the funds. This undertaking shall be binding upon any successors and assignees of PIM. A copy of the Declaration of Trust (including any amendments thereto) of each of The Putnam Funds is on file with the Secretary of The Commonwealth of Massachusetts, and notice is hereby given that this instrument is executed on behalf of the Trustees of each Putnam Fund as trustees and not individually and that the obligations of or arising out of this instrument are not binding upon any of the Trustees or officers or shareholders individually, but binding only upon the assets and property of each Putnam Fund with respect to its obligations under this instrument. Furthermore, notice is given that the assets and liabilities of each series of each Putnam Fund that is a series company are separate and distinct and that the obligations of or arising out of this instrument are - 3 - several and not joint or joint and several and are binding only on the assets of each series with respect to its obligations under this instrument. Each fund is acting on its own behalf separately from all of the other investment companies and not jointly or jointly and severally with any of the other investment companies. Very truly yours, PUTNAM INVESTMENT MANAGEMENT, LLC By: /s/ Robert T. Burns Robert T. Burns Vice President and Chief Legal Officer Agreed and accepted by each Putnam fund listed on Schedule A, Schedule B and Schedule C By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer, and Compliance Liaison - 4 - Schedule A Putnam American Government Income Fund Putnam Arizona Tax Exempt Income Fund Putnam California Tax Exempt Income Fund Putnam Convertible Securities Fund Putnam Diversified Income Trust Putnam Asset Allocation Funds - Putnam Dynamic Asset Allocation Balanced Fund - Putnam Dynamic Asset Allocation Conservative Fund - Putnam Dynamic Asset Allocation Growth Fund Putnam Equity Income Fund Putnam Europe Equity Fund Putnam Funds Trust - Putnam Absolute Return 100 Fund - Putnam Absolute Return 300 Fund - Putnam Absolute Return 500 Fund - Putnam Absolute Return 700 Fund - Putnam Capital Spectrum Fund - Putnam Dynamic Risk Allocation Fund - Putnam Emerging Markets Equity Fund - Putnam Emerging Markets Income Fund - Putnam Equity Spectrum Fund - Putnam Floating Rate Income Fund - Putnam Global Consumer Fund - Putnam Global Dividend Fund - Putnam Global Energy Fund - Putnam Global Financials Fund - Putnam Global Industrials Fund - Putnam Global Technology Fund - Putnam Global Telecommunications Fund - Putnam Intermediate-Term Municipal Income Fund - Putnam International Value Fund - Putnam Low Volatility Equity Fund - Putnam Multi-Cap Core Fund - Putnam Short Duration Income Fund - Putnam Short-Term Municipal Income Fund - Putnam Small Cap Growth Fund George Putnam Balanced Fund Putnam Global Equity Fund Putnam Global Health Care Fund Putnam Global Income Trust Putnam Global Natural Resources Fund Putnam Global Utilities Fund Putnam High Yield Fund Putnam Income Fund Putnam International Equity Fund Putnam Investment Funds - 5 - -Putnam Capital Opportunities Fund -Putnam Government Money Market Fund -Putnam Growth Opportunities Fund -Putnam International Capital Opportunities Fund -Putnam International Growth Fund -Putnam Multi-Cap Value Fund -Putnam Research Fund -Putnam Small Cap Value Fund Putnam Investors Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam Money Market Fund Putnam Multi-Cap Growth Fund Putnam New Jersey Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Tax Exempt Income Fund Putnam Tax-Free Income Trust -Putnam AMT-Free Municipal Fund -Putnam Tax-Free High Yield Fund Putnam U.S. Government Income Trust - 6 - Schedule B Putnam Variable Trust -Putnam VT Absolute Return 500 Fund -Putnam VT American Government Income Fund -Putnam VT Capital Opportunities Fund -Putnam VT Diversified Income Fund -Putnam VT Equity Income Fund -Putnam VT George Putnam Balanced Fund -Putnam VT Global Asset Allocation Fund -Putnam VT Global Equity Fund -Putnam VT Global Health Care Fund -Putnam VT Global Utilities Fund -Putnam VT Growth Opportunities Fund -Putnam VT High Yield Fund -Putnam VT Income Fund -Putnam VT International Equity Fund -Putnam VT International Growth Fund -Putnam VT International Value Fund -Putnam VT Investors Fund -Putnam VT Government Money Market Fund -Putnam VT Multi-Cap Growth Fund -Putnam VT Multi-Cap Value Fund -Putnam VT Research Fund -Putnam VT Small Cap Value Fund - 7 - Schedule C Other Funds Subject to Expense Limitations Putnam Global Sector Fund Putnam Funds Trust - Putnam Dynamic Asset Allocation Equity Fund - Putnam Short Term Investment Fund Putnam RetirementReady Funds - Putnam Retirement Income Fund Lifestyle 1 - Putnam RetirementReady 2060 Fund - Putnam RetirementReady 2055 Fund - Putnam RetirementReady 2050 Fund - Putnam RetirementReady 2045 Fund - Putnam RetirementReady 2040 Fund - Putnam RetirementReady 2035 Fund - Putnam RetirementReady 2030 Fund - Putnam RetirementReady 2025 Fund - Putnam RetirementReady 2020 Fund - 8 -
